    Case 1:19-cv-09929-MKV-DCF Document 48 Filed 07/08/20 Page 1 of 1



                                                                      ;11·\{"'i            ~   ,'.
                                                                      ~ ~   ,, J \..   \


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                        . i.)( )(; i:
------------------------------------------------------------X
STEVEN MARZURA, individually and on                                                                  ····_         o
                                                                                                      . i - 7[Kl ~--
behalf of all other persons similarly situated,

                                   Plaintiff,
                 -against-                                                      19 CIVIL 9929 (MKV)

                                                                                       JUDGMENT
RED LOBSTER HOSPITALITY LLC,

                                   Defendant.
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Opinion and Order dated July 6, 2020, the motion to dismiss the complaint is

GRANTED. While Plaintiff failed to correct the standing deficiencies in his original complaint

despite being on placed on notice of the same through Defendant's first motion to dismiss, he will

be given one final opportunity to do so. Any request for leave to amend a second time must be

accompanied by a proposed Second Amended Complaint that sufficiently resolves the standing

issues. Accordingly, the case is dismissed without prejudice.

Dated: New York, New York

          July 8, 2020


                                                                        RUBY J. KRAJICK

                                                                                 Clerk of Court
                                                               BY:
                                                                        4VbUt0~
                                                                         Deputy Clerk
